Orders of disposition, Family Court, Bronx County (Douglas Hoffman, J.), entered on or about June 17, 2010, which, upon findings that respondent mother violated the terms of a suspended judgment entered upon prior findings of permanent neglect, terminated her parental rights and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent does not dispute the court’s finding that she violated the terms of the suspended judgment. However, she challenges the determination to terminate her parental rights as a result of that violation, arguing that the court erred in making this determination without permitting the children to testify in camera. Respondent’s argument has been waived since her counsel failed to subpoena the children after obtaining the court’s permission to do so and, in any event, lacks merit. There was extensive testimony at the dispositional hearing regarding the children’s desires and counsel for the children informed the court that it would be stressful for the children, both of whom have special needs for which they receive therapy, to come to court. Additionally, we note that there is no requirement that the children testify (see Matter of Jayden C. [Michelle R.], 82 AD3d 674, 675 [1st Dept 2011]). Thus, there is no basis to disturb the court’s finding, supported by a preponderance of the evidence, that it was in the children’s best interest to terminate respondent’s parental rights so that they can be freed for adoption. Concur — Andrias, J.E, Saxe, Moskowitz, Abdus-Salaam and Manzanet-Daniels, JJ.